DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Michael J. Curry on 3/11/2022.
The application has been amended as follows: 
 	Claim 1 has been changed from “a first comparator configured to compare a difference between a voltage selected from the first reference voltage and the first correction reference voltage and a second reference voltage with an input voltage at a current time of a target channel” to --a first comparator configured to compare a difference between a voltage selected from the first reference voltage and the first correction reference voltage, and a second reference voltage, with an input voltage at a current time of a target channel--.
Claim 15 has been changed from “a first comparator configured to compare a difference between a voltage selected from the first reference voltage and the first correction reference voltage and a second reference voltage with an input voltage at a current time of a target channel” to --a first comparator configured to compare a difference between a voltage selected from the first reference voltage and the first correction reference voltage, and a second reference voltage, with an input voltage at a current time of a target channel--.


Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
 	With respect to claim 1, the prior art of record Su et al. ( US 9806918) or Kuhn (US 5418409) fails to suggest or disclose a first comparator configured to compare a difference between a voltage selected from the first reference voltage and the first correction reference voltage, and a second reference voltage, with an input voltage at a current time of a target channel, wherein the input voltage is a differential signal comprising a first input voltage and a second input voltage; and a first output unit configured to determine an output voltage at the current time of the target channel, based on a comparison result of the first comparator.
 	Here, the comparison of 1. (first reference or second reference voltage) or Second reference voltage, with 2. An input voltage (2a. first input voltage) and (2b. second input voltage) at a current time of a target channel is not present.  This is further novel in view of the input voltage being a differential signal as disclosed.
 	With respect to claim 15, the prior art of record Su et al. ( US 9806918) or Kuhn (US 5418409) fails to suggest or disclose  a first comparator configured to compare a difference between a voltage selected from the first reference voltage and the first correction reference voltage, and a second reference voltage, with an input voltage at a current time of a target channel, wherein the -9-input voltage is a differential signal comprising a first input voltage and a second input voltage.
Here, the comparison of 1. (first reference or second reference voltage) or Second reference voltage, with 2. An input voltage (2a. first input voltage) and (2b. second input voltage) at a current time of a target channel is not present.  This is further novel in view of the input voltage being a differential signal as disclosed.

 	Here, the multiple comparisons existing within the comparator based on the value of data at the past time of the at least adjacent channel render the claim distinguishable over the prior art. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHAREEM E ALMO whose telephone number is (571)272-5524. The examiner can normally be reached M-F (8:00am-4:00pm)
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Menatoallah Youssef can be reached on M-F (8:00am-4:00pm). The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KHAREEM E ALMO/Examiner, Art Unit 2849                                                                                                                                                                                                        
/DANIEL C PUENTES/Primary Examiner, Art Unit 2849